Beasley, Judge.
Plaintiffs, the McCubbins, appeal the grant of defendant Bryant’s motion for summary judgment.
Sharon McCubbin was injured when a vehicle she was driving on Interstate 20 near Six Flags struck a stalled vehicle belonging to Erica Bryant. Mrs. McCubbin was proceeding in the center lane when the automobile she was following suddenly swerved and switched lanes. At that point she first observed the Bryant vehicle stopped in front of her. Although she immediately applied the brakes she was unable to stop before colliding with the abandoned automobile.
Prior to that time Mrs. Bryant was proceeding along Interstate 20 when inexplicably her automobile’s engine failed. She was unable to move to the right because of traffic or to the left because of insufficient room. The engine would not restart, so she turned on the hazard warning lights and she and her two-year 7old son ran across the traffic lane to the shoulder and safety. She then proceeded to a gas station where she was calling for help when the collision occurred.
This case is almost identical on its facts to Brown v. Shiver, 183 Ga. App. 207 (358 SE2d 862) (1987). The factual differences do not create a legal distinction. It is controlled by the Brown decision, which upheld summary judgment for the defendant who was forced to abandon his automobile on a bridge. See OCGA §§ 40-6-204 and 32-6-2 (4).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.